Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a third turbine configured to receive a flow of fuel from the fuel cell system, as recited in all the independent claims, in the context recited. Fuel compressors are known in the art of fuel cells (see e.g. Bruan, who teaches a fuel compressor 14 that compressor fuel before the fuel is received in the anode section of fuel cell 4, then ultimately delivered to an internal combustion engine 8). Turbines are also known to be downstream of fuel cells. In most cases, these turbines are also downstream of combustors. In Ferrall, for example, a fuel compressor 18 compresses a fuel and delivers it to the anode section of an SOFC 11. The waste fuel is then sent to an SOFC combustor 25, then subsequently to a turbine 33. Thus, turbine 33 is not receiving a fuel (as interpreted based on BRI when read in light of the specification), but rather an exhaust of the combustor. It would not have been obvious to add a third turbine receiving a flow of fuel from the fuel cell system, in the context recited, without improper hindsight reasoning. Botti (see Figure 1), appears to teach depleted fuel exiting fuel cell 110 via line 21, then entering turbine 130, however, this turbine also receives exhaust from engine 125, and adding such a turbine to Stute as the recited “third turbine” would not have been obvious without improper hindsight reasoning, given the presence of turbines 28, 50 of Stute. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, August 2, 2022